Exhibit 10.1
CREDIT AGREEMENT
dated as of
January 30, 2009
between
STEPHEN ADAMS and OTHER PERSONS
as Borrower,
and
THOR INDUSTRIES, INC.,
as Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   1.  
DEFINITIONS AND RULES OF INTERPRETATION
    1      
Section 1.1 Rules of Interpretation
    1      
Section 1.2 Definitions
    1      
 
        2.  
THE LOAN FACILITY
    2      
Section 2.1 Loans
    2      
Section 2.2 Accrual and Payment of Interest; Repayment of Principal
    2      
Section 2.3 Optional Prepayments
    2      
Section 2.4 Mandatory Prepayments
    2      
Section 2.5 Evidence of Debt
    2      
Section 2.6 Computation of Interest and Fees
    3      
Section 2.7 Payments Generally
    3      
Section 2.8 No Set-off or Withholding
    3      
Section 2.9 Default Interest
    3      
Section 2.10 Interest Rate Limitation
    3      
 
        3.  
CLOSING CONDITIONS; CONDITIONS PRECEDENT TO LOANS
    4      
Section 3.1 Conditions Precedent to the Loan
    4      
 
        4.  
REPRESENTATIONS AND WARRANTIES
    5      
Section 4.1 Existence, Qualification and Power
    5      
Section 4.2 Authorization; No Contravention
    5      
Section 4.3 Governmental Authorization; Other Consents
    5      
Section 4.4 Binding Effect
    5      
Section 4.5 Absence of Litigation
    6      
Section 4.6 No Default
    6      
Section 4.7 Ownership of Property; No Other Liens
    6      
Section 4.8 Financial Statements of the Borrower
    6      
Section 4.9 No Material Changes
    6      
Section 4.10 Disclosure
    6      
Section 4.11 Compliance with Laws, Etc.
    6      
Section 4.12 Tax Status
    7      
Section 4.13 Other Debt
    7      
Section 4.14 Organizational Documents
    7      
Section 4.15 Consents
    7      
Section 4.16 Use of Proceeds
    7      
 
        5.  
AFFIRMATIVE COVENANTS
    7      
Section 5.1 Financial Statements; Certificates; Other Information
    7      
Section 5.2 Punctual Payment
    8      
Section 5.3 Discharge of Obligations
    8      
Section 5.4 Taxes
    9      
Section 5.5 Compliance with Laws, Contracts, Licenses, and Permits
    9      
Section 5.6 Further Assurances
    9      
Section 5.7 Use of Proceeds
    9  

 



--------------------------------------------------------------------------------



 



                      Page      
Section 5.8 Notices
    9      
Section 5.9 Exclusivity Agreement
    10      
Section 5.10 Trust Support Agreement
    10      
 
        6.  
NEGATIVE COVENANTS
    10      
Section 6.1 Restrictions on Indebtedness
    10      
Section 6.2 Liens
    10      
Section 6.3 Restrictive Agreements
    11      
Section 6.4 Organizational Documents; Other Agreements
    11      
Section 6.5 Restrictions on Transfer
    11      
 
        7.  
EVENTS OF DEFAULT AND REMEDIES
    11      
Section 7.1 Events of Default
    11      
Section 7.2 Remedies Upon Event of Default
    14      
 
        8.  
MISCELLANEOUS
    14      
Section 8.1 Amendments, etc.
    14      
Section 8.2 Notices and Other Communications
    14      
Section 8.3 No Waiver; Cumulative Remedies
    14      
Section 8.4 Expenses
    14      
Section 8.5 Indemnification
    15      
Section 8.6 Survival of Representations, Etc.
    15      
Section 8.7 Payments Set Aside
    16      
Section 8.8 Successors and Assigns
    16      
Section 8.9 No Third Party Beneficiary
    16      
Section 8.10 Set-off
    16      
Section 8.11 Counterparts; Integration
    16      
Section 8.12 Survival
    17      
Section 8.13 Severability
    17      
Section 8.14 Governing Law
    17      
Section 8.15 Jurisdiction
    17      
Section 8.16 WAIVER OF JURY TRIAL
    17      
Section 8.17 Confidentiality
    17      
 
        9.  
DEFINITIONS; CONSTRUCTION
    18  

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT is made as of the 30th day of January, 2009 by
and between Stephen Adams, in his individual capacity, and Stephen Adams and his
successors, as trustee under the Stephen Adams Living Trust (the “Trust” and,
together with each of the foregoing Persons, the “Borrower”), and Thor
Industries, Inc. (the “Lender”).
RECITALS
          WHEREAS, the Borrower has requested that the Lender provide a term
loan facility to the Borrower; and
          WHEREAS, the Lender is willing to provide such term loan facility in
an aggregate principal amount of $10,000,000 on and subject to the terms and
conditions set forth herein.
          NOW, THEREFORE, in consideration of the recitals herein and mutual
covenants and agreements contained herein, the parties hereto covenant and agree
as follows:

1.   DEFINITIONS AND RULES OF INTERPRETATION

     Section 1.1 Rules of Interpretation.
     (a) This agreement, together with the Exhibits and Appendices hereto, shall
form a single agreement (collectively, this “Agreement”).
     (b) Unless otherwise specified, a reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.
     (c) The singular includes the plural and the plural includes the singular.
     (d) A reference to any law includes any amendment or modification to such
law.
     (e) A reference to any Person includes its permitted successors and
permitted assigns.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular Article or
subdivision of this Agreement.
     (h) The word “him” shall refer to the Borrower.
     Section 1.2 Definitions. The terms defined in Article 10 and in the
Exhibits and Appendices hereto will have the meanings therein specified for
purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



2.   THE LOAN FACILITY

     Section 2.1 Loans. Subject to the terms and conditions set forth herein,
the Lender agrees to make a loan (the “Loan”) to the Borrower on the Closing
Date in an aggregate amount not to exceed the Commitment. Once repaid or
prepaid, Loans made hereunder may not be reborrowed.
     Section 2.2 Accrual and Payment of Interest; Repayment of Principal.
     (a) The Loan shall bear interest at a rate per annum equal to 12% (the
“Loan Interest Rate”). Interest on the Loan shall be payable in cash. Interest
on the Loan shall accrue from and including the Closing Date to but excluding
the date of any repayment thereof and cash interest shall be payable (i) in
arrears on each Cash Interest Payment Date commencing with the Cash Interest
Payment Date occurring on April 30, 2009 and ending on the last Cash Interest
Payment Date prior to the Maturity Date and (ii) on any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and after
such maturity, on demand. Interest payable in cash shall accrue at the Loan
Interest Rate.
     (b) The Borrower hereby unconditionally promises to pay the Lender, on the
Maturity Date, all then unpaid principal amounts outstanding in respect of the
Loan, in U.S. Dollars (which, for the avoidance of doubt, shall equal an
aggregate principal amount of $10,000,000 less any repayments prior to the
Maturity Date).
     Section 2.3 Optional Prepayments The Borrower may voluntarily prepay the
Loan, in whole or in part, together with all accrued but unpaid interest on the
amount being prepaid and, in the case of any prepayment in whole, all other fees
and other amounts payable hereunder, without premium or penalty, by irrevocable
written notice to the Lender given not later than 10:00 a.m. (New York time) at
least three (3) Business Days prior to the proposed date of prepayment,
specifying the proposed date of prepayment of the applicable Loans.
     Section 2.4 Mandatory Prepayments. Within two (2) Business Days following
receipt thereof by or on behalf of the Borrower, the Borrower shall prepay the
Loan, together with all accrued but unpaid interest on the amount prepaid, in an
amount equal to the proceeds distributed to the Borrower on account of any
distributions, other than Tax Distributions, in respect of the Collateral
including the proceeds arising from the disposition of the Collateral. The
Borrower shall, promptly upon the Borrower obtaining knowledge of the likely
occurrence of any such distribution, provide notice thereof to Lender,
specifying the nature and amount of such anticipated distribution.
     Section 2.5 Evidence of Debt. The Loan and all payments with respect
thereto shall be evidenced by a promissory note in the form of Exhibit A hereto
(the “Note”). Such promissory note (including any appendices thereto and any
endorsements or other recordation of the date, amount and maturity of the Loan
thereon) shall be conclusive evidence absent manifest error, of the amount of
the Loan made by the Lender to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.

2



--------------------------------------------------------------------------------



 



     Section 2.6 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on the Loan for the day on which the Loan is made, and
shall not accrue on the Loan, or any portion thereof, for the day on which the
Loan or such portion is paid.
     Section 2.7 Payments Generally. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the Lender in
Dollars and in immediately available funds not later than 1:00 p.m. (New York
time) on the date specified herein to the Lender’s account specified below the
Lender’s signature hereto or as otherwise specified by the Lender from time to
time. All payments received by the Lender after 1:00 p.m. (New York time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     Section 2.8 No Set-off or Withholding. All payments by the Borrower to the
Lender hereunder shall be made to the Lender in full without condition or
reduction for any counterclaim, defense, recoupment or setoff and free and clear
of and exempt from, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, duties or charges of whatsoever
nature imposed by any Governmental Authority or any taxing authority thereof.
     Section 2.9 Default Interest. If any amount payable by the Borrower under
any Transaction Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a rate per annum at all times equal to
the Default Rate, to the fullest extent permitted by applicable Laws, until
payment in full thereof. Any such amounts (including interest on past due
interest) shall be due and payable upon the written demand of the Lender.
Furthermore, while any Event of Default has occurred and is continuing
(including as a result of the commencement of any proceeding under any
applicable Debtor Relief Law), the Borrower shall pay interest on all
outstanding Obligations hereunder at the Default Rate, to the fullest extent
permitted by applicable Laws.
     Section 2.10 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Transaction Document, the interest paid or agreed to
be paid under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loan or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by the Lender exceeds the Maximum
Rate, the Lender may, to the extent permitted by applicable Law,
(i) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (ii) exclude voluntary prepayments and the effects thereof
and (iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

3



--------------------------------------------------------------------------------



 



3.   CLOSING CONDITIONS; CONDITIONS PRECEDENT TO LOANS

     Section 3.1 Conditions Precedent to the Loan. This Agreement shall become
effective upon, and the obligation of the Lender to make the Loan hereunder on
the Closing Date is subject to, the satisfaction of the following conditions
precedent:

  (a)   Transaction Documents. Each of the Transaction Documents shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect. The Lender shall have received a fully executed
counterpart of each such document;     (b)   Certified Copies of Organizational
Documents. The Lender shall have received from (i) the Trust, copies, certified
as of a recent date by the trustee thereof to be true and correct, of the
Organizational Documents for the Trust and (b) FreedomRoads, copies, certified
as of a recent date by the appropriate officer of the State in which
FreedomRoads is organized, and a duly authorized officer or manager of
FreedomRoads, as applicable, to be true and complete, of the Organizational
Documents of FreedomRoads and its qualification to do business in such State, as
applicable, as in effect on such date of certification;     (c)   Performance:
No Default. The Borrower shall have performed and complied with all terms and
conditions herein required to be performed or complied with by it on or prior to
the Closing Date, and on the Closing Date there shall exist no Default or Event
of Default, and no Default or Event of Default would result from such proposed
Loan;     (d)   Consents. The Lender shall have received evidence satisfactory
to the Lender that all necessary consents required to be obtained by the
Borrower in connection with the consummation of the transactions contemplated by
this Agreement and the other Transaction Documents have been obtained;     (e)  
Exclusivity Agreement. The Lender and FreedomRoads, LLC and other affiliated
entities of FreedomRoads, LLC shall have entered into an amended and restated
exclusivity agreement, in the form attached hereto as Exhibit B;     (f)   Bank
of America Agreements. The Borrower shall have delivered the Lender a complete
and correct copy of the Bank of America Agreements, which shall be in full force
and effect as of the Closing Date;     (g)   Collateral and Guarantee
Requirement. The Lender shall have received evidence satisfactory to the Lender
that the Collateral and Guarantee Requirement is satisfied;     (h)   Legal
Opinion. The Lender shall have received a legal opinion in the form and
substance satisfactory to the Lender;

4



--------------------------------------------------------------------------------



 



  (i)   No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Lender would make it illegal for the Lender to make the Loan; and     (j)
  Governmental Regulation. The Lender shall have received (i) such information
as the Lender is required to obtain, verify and record identifying the Borrower,
which information may include the legal name, address, social security number or
tax ID number and date of birth of the Borrower and any other information
required by the Lender for purposes of identifying the Borrower in accordance
and in compliance with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) and (ii) such other information and documents in
substance and form reasonably satisfactory to the Lender as the Lender shall
require for the purpose of compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System with respect to the transactions contemplated hereby.

4.   REPRESENTATIONS AND WARRANTIES

     So long as the Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower represents and warrants to the Lender that:
     Section 4.1 Existence, Qualification and Power. The Borrower has all
requisite capacity, power and authority to execute, deliver and perform his
obligations under the Transaction Documents to which the Borrower is a party.
     Section 4.2 Authorization; No Contravention. The execution and delivery of,
and the performance by the Borrower of his obligations under, each Transaction
Document to which the Borrower is party, do not and will not (i) conflict with,
or result in any breach or contravention of, or the creation of any Lien (other
than the Transaction Liens) under, (A) any Contractual Obligation to which the
Borrower is a party or any of the Collateral is subject or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or the Borrower’s property is subject; or (ii) violate any
Law applicable to the Borrower.
     Section 4.3 Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Transaction Document to
which such Person is a party.
     Section 4.4 Binding Effect. This Agreement has been, and each other
Transaction Document to which the Borrower is a party, when executed and
delivered, will have been, duly executed and delivered by the Borrower. This
Agreement constitutes, and each such other Transaction Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by Debtor Relief Laws and by general principles
of equity.

5



--------------------------------------------------------------------------------



 



     Section 4.5 Absence of Litigation. There are no actions, suits, proceedings
or claims, pending or, to the Borrower’s knowledge, threatened or contemplated,
at law, in equity, in arbitration or by or before any Governmental Authority, by
or against the Borrower or, to the Borrower’s knowledge, FreedomRoads that
(i) purport to affect or pertain to this Agreement or any other Transaction
Document, or any of the transactions contemplated hereby or (ii) except for the
matters set forth on Schedule 4.5, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect. There are no
unsatisfied judgments, final orders or awards outstanding against or affecting
the Borrower, any of the Borrower’s property or, to the Borrower’s knowledge,
FreedomRoads.
     Section 4.6 No Default. The Borrower is not in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
(i) has occurred and is continuing or (ii) would result from the consummation of
the transactions contemplated by this Agreement or any other Transaction
Document.
     Section 4.7 Ownership of Property; No Other Liens. The Borrower has good
title to the Collateral, and the Collateral is subject to no Liens, other than
Transaction Liens. The Borrower owns all of the assets reflected in the balance
sheet of the Borrower as of December 31, 2007 or acquired since that date
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date), subject to no Liens except Permitted Liens.
     Section 4.8 Financial Statements of the Borrower. The Borrower has
delivered to the Lender: (a) a balance sheet of the Borrower as of December 31,
2007; (b) a statement regarding the Borrower’s ownership interest in
FreedomRoads as of December 31, 2007; and (c) a copy of the Borrower’s U.S.
federal income tax return for the year 2007, together with all schedules thereto
(including Schedule K-1).
     Section 4.9 No Material Changes. Since December 31, 2007, except as
disclosed on Schedule 4.9, there has occurred no change that has had or could
reasonably be expected to have a Material Adverse Effect.
     Section 4.10 Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, other Contractual Obligations and all corporate or
other restrictions to which the Borrower or any of the Collateral is subject,
and all other matters known to the Borrower, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other written information
furnished by or on behalf of the Borrower to the Lender in connection with the
transactions contemplated hereby and the negotiation of the Transaction
Documents or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or, when
taken as a whole, omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     Section 4.11 Compliance with Laws, Etc. The Borrower is not in violation of
any decree, order, judgment, statute, license, rule or regulation in a manner
that, in any of the foregoing cases, has resulted or could reasonably be
expected to result in a Material Adverse Effect.

6



--------------------------------------------------------------------------------



 



     Section 4.12 Tax Status. The Borrower (a) has made or filed all federal and
state income and all other material tax returns, reports and declarations
required by any jurisdiction to which he is subject and (b) has paid all taxes
and other governmental assessments and charges shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and by appropriate proceedings. There are no unpaid taxes in any material
amount claimed to be due from the Borrower by the taxing authority of any
jurisdiction, and the Borrower knows of no basis for any such claim.
     Section 4.13 Other Debt. The Borrower is not in default of the payment of
any Material Financial Obligation to which he is a party. The Borrower is not a
party to or bound by any agreement, instrument or indenture that requires the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of the Borrower.
     Section 4.14 Organizational Documents. The Organizational Documents listed
on Schedule 4.14 contain the sole and full agreement and understanding with
respect to Borrower’s interest in, and obligations with respect to,
FreedomRoads, and there are no other oral or side agreements relating thereto.
All contractual and statutory duties, obligations and responsibilities required
to be performed by the Borrower, if any, as of the date hereof under the
Organizational Documents of FreedomRoads have been performed, and no default or
condition related to such duties, obligations and responsibilities which with
the passage of time or the giving of notice, or both, would constitute a default
exists under any such Organizational Documents. The Borrower has satisfied all
of his obligations, if any, to contribute capital to FreedomRoads as of the date
hereof, and the Borrower has no further obligations to contribute capital to
FreedomRoads except as set forth in the applicable Organizational Documents of
such Person.
     Section 4.15 Consents. The Borrower has delivered to the Lender any and all
consents or approvals necessary to be obtained to consent to the pledge of the
Equity Interests to the Lender and the transfer of the Equity Interests to the
Lender or any other purchaser upon the exercise of remedies under the Security
Documents, a conveyance in lieu thereof or otherwise.
     Section 4.16 Use of Proceeds. The proceeds of the Loan shall be applied
solely in compliance with Section 5.7 of this Agreement.

5.   AFFIRMATIVE COVENANTS

          So long as the Loan, Note or other Obligation hereunder shall remain
outstanding:
     Section 5.1 Financial Statements; Certificates; Other Information. The
Borrower shall deliver to the Lender, in form and detail reasonably satisfactory
to the Lender:

  (a)   as soon as available, but in any event no later than May 31 in each
year, the annual financial statements of the Borrower on the form acceptable to
the Lender, in its sole discretion, at and as of and for the annual period
ending on December 31 of the immediately preceding calendar year; provided,
however, for purposes hereof, the form of financial statement at and as of
December 31, 2007 delivered to Lender shall be deemed acceptable to Lender;

7



--------------------------------------------------------------------------------



 



  (b)   as soon as available, but in any event within ninety (90) days after the
end of each calendar quarter, capital balance statements regarding the
Borrower’s ownership interest in FreedomRoads at the end of such calendar
quarter;     (c)   within fifteen (15) days of filing, copies of the Borrower’s
U.S. federal income tax return, together with all schedules thereto (including
Schedule K-1), and, if requested by the Lender, copies of any extensions of any
applicable filing date;     (d)   as soon as practicable, but in any event not
later than one hundred twenty (120) days after the end of each fiscal year of,
the audited balance sheet of FreedomRoads at the end of such fiscal year, and
the related audited statements of income, changes in shareholder’s equity and
cash flows for such fiscal year, each setting forth in comparative form the
figures for the previous fiscal year, with all such statements to be in
reasonable detail, prepared in accordance with Applicable Appropriate Accounting
Principles, and accompanied by an auditor’s report prepared without
qualification (except for qualifications in connection with matters that have
been disclosed to the Lender on Schedule 5.1) by a nationally recognized
accounting firm;     (e)   as soon as possible, within forty-five (45) days
after the end of each fiscal quarter, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of
FreedomRoads and its subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year;     (f)   immediately upon receipt,
copies of any material notices, certificates, requests, demands or other
instruments (including without limitation any notice of default, acceleration or
the exercise or threat of exercise of any remedies under the Loan documents)
furnished or delivered to Borrower under or in any way relating to any Material
Financial Obligation of Borrower.

          All written information furnished on or after the date hereof by the
Borrower to the Lender in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby shall
be true, correct and accurate in every material respect and shall not omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they are made, not misleading, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.
     Section 5.2 Punctual Payment. The Borrower shall duly and punctually pay or
cause to be paid the principal and interest on the Loan and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Note as well as all other sums owing pursuant to the
Transaction Documents.
     Section 5.3 Discharge of Obligations. The Borrower will pay and discharge,
as the same shall become due and payable, all material obligations and
liabilities of the Borrower.

8



--------------------------------------------------------------------------------



 



     Section 5.4 Taxes. The Borrower will duly pay and discharge, or cause to be
paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon him and upon any of his
properties, or any part thereof, or upon the income or profits therefrom as well
as all material claims for labor, materials, or supplies that if unpaid might by
law become a Lien upon any of his property (other than a Permitted Lien);
provided, that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings.
     Section 5.5 Compliance with Laws, Contracts, Licenses, and Permits. The
Borrower will comply with in all respects with, (i) all applicable Laws now or
hereafter in effect applicable to the Borrower, (ii) all agreements and
instruments to which he is a party or by which he or any of his properties may
be bound, (iii) all applicable decrees, orders, and judgments applicable to the
Borrower, and (iv) all licenses and permits required by applicable Laws for the
conduct of his business or the ownership, use or operation of his properties,
unless (except with respect to the Borrower’s properties constituting
Collateral) the failure to do any of the foregoing could not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.6 Further Assurances. The Borrower will cooperate with, and will,
to the extent reasonably within the control of the Borrower, cause FreedomRoads
to cooperate with, the Lender and execute such further instruments and documents
as the Lender shall reasonably request to carry out to its satisfaction the
transactions contemplated by this Agreement and the other Transaction Documents.
     Section 5.7 Use of Proceeds. The proceeds of the Loan will be used solely
to make an equity contribution, simultaneously with the receipt thereof, in
FreedomRoads to enable FreedomRoads or its subsidiaries to purchase $10,000,000
of products of the Lender and its subsidiaries on the date hereof. The Borrower
shall deliver to the Lender evidence of the use of the proceeds of the Loan
immediately after the application thereof on the Closing Date.
     Section 5.8 Notices. Upon the Borrower obtaining knowledge thereof,
promptly notify the Lender of:

  (a)   the occurrence of any Default or Event of Default;     (b)   immediately
upon becoming aware thereof, any setoff, claims, withholdings or other defenses
against the Borrower to which any of the Collateral, or the rights of the Lender
with respect to the Collateral, are subject or to which any of the issuers of
the Collateral are entitled;     (c)   within fifteen (15) days of becoming
aware of any litigation or proceedings threatened in writing or any pending
litigation and proceedings affecting the Borrower or, to the Borrower’s
knowledge, FreedomRoads, to which the Borrower or, to the Borrower’s knowledge,
FreedomRoads is or is to become a party involving an uninsured claim against the
Borrower or, to the Borrower’s knowledge, FreedomRoads that could reasonably be
expected to have a Material Adverse Effect and stating the nature and status of
such litigation or proceedings. The Borrower will give notice to the Lender in
writing, in form and detail

9



--------------------------------------------------------------------------------



 



      satisfactory to the Lender, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against the Borrower or, to
the Borrower’s knowledge, FreedomRoads; and     (d)   any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

     Section 5.9 Exclusivity Agreement. The Borrower shall cause FreedomRoads,
LLC at all times to perform its obligations under the Exclusivity Agreement.
     Section 5.10 Trust Support Agreement. The Borrower will (i) comply, in all
respects, with the Trust Support Agreement, and (ii) simultaneous with the
payment thereof, deliver to the Lender evidence, in form and substance
satisfactory to the Lender, that the payments contemplated in Section 4 of the
Trust Support Agreement have been made. In the event the Lender or any of its
Affiliates make payment on behalf of the Borrower in connection with the Trust
Support Agreement, the Borrower will cooperate with, and will, to the extent
reasonably within the control of the Borrower, cause FreedomRoads to cooperate
with, the Lender and execute such further instruments and documents as the
Lender shall reasonably request to evidence such payment as an additional loan
pursuant to this Agreement.

6.   NEGATIVE COVENANTS

     So long as the Loan, Note or other Obligation hereunder shall remain
outstanding:
     Section 6.1 Restrictions on Indebtedness. The Borrower shall not create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

  (a)   Indebtedness to the Lender arising under any of the Transaction
Documents or under any of the First Transaction Documents;     (b)  
Indebtedness consisting of mortgage Indebtedness secured solely by the
Borrower’s ownership interest in the Borrower’s personal residence or
residences;     (c)   other Indebtedness, in an aggregate principal amount not
exceeding an amount set forth on Schedule 6.1(c) at any time outstanding; and  
  (d)   Indebtedness existing on the date hereof set forth in Schedule 6.1(d)
and any refinancing or replacement thereof that does not increase the principal
amount thereunder.

     Section 6.2 Liens. The Borrower shall not, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of his property, assets or
revenues, whether now owned or hereafter acquired, other than the following:

  (a)   Transaction Liens;

10



--------------------------------------------------------------------------------



 



  (b)   Liens on properties to secure taxes, assessments and other governmental
charges or claims for labor, material or supplies in respect of obligations not
overdue;     (c)   Liens on properties (other than the Collateral) or any
interest therein (including the rents, issues and profits therefrom) in respect
of Permitted Indebtedness;     (d)   Liens on properties (other than the
Collateral) consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto, landlord’s or lessor’s liens, and other minor non-monetary liens
or encumbrances none of which interferes materially with the use of the property
affected; and     (e)   Liens consisting of mortgages on the Borrower’s personal
residence or residences securing Indebtedness referred to in Section 6.1(b).

     Section 6.3 Restrictive Agreements. The Borrower shall not, directly or
indirectly, enter into any Contractual Obligation (other than this Agreement,
the other Transaction Documents and the First Transaction Documents) that
(i) limits the Borrower’s ability to create, incur, assume or suffer to exist
the Transactional Liens); or (ii) requires or may require the grant of a Lien in
any portion of the Collateral to another Person.
     Section 6.4 Organizational Documents; Other Agreements. The Borrower shall
not consent in any way to any modification, amendment, cancellation, release,
surrender or termination of any of the Organizational Documents of the Borrower
or FreedomRoads, or to the dissolution, liquidation, redemption, cancellation,
winding-up or expiration of the Borrower or FreedomRoads, if any such action
could reasonably be expected to have a Material Adverse Effect.
     Section 6.5 Restrictions on Transfer Except for the Transaction Liens, the
Borrower will not, directly or indirectly, make or permit to be made, by
voluntary or involuntary means, any assignment or transfer of the Collateral or
any other property or assets of the Borrower with a fair market value in excess
of an amount set forth on Schedule 6.5 hereof to a member of the Borrower’s
family, a trust established for the benefit of a member of the Borrower’s family
or an Affiliate of the Borrower. The Borrower shall remain the sole, lawful,
beneficial and record owner of the Equity Interests, and shall not in any manner
transfer, assign, diminish or otherwise restrict its voting interests in
FreedomRoads, if any.

7.   EVENTS OF DEFAULT AND REMEDIES

     Section 7.1 Events of Default. Any of the following shall constitute an
“Event of Default”:

  (a)   Payment Default. The Borrower shall fail to pay (A) any principal of the
Loan when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment or (B) any interest on the Loan, or any other fees or sums due hereunder
or under any of the other Transaction Documents when the same shall become due
and

11



--------------------------------------------------------------------------------



 



      payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment; or     (b)   Specific
Covenants. The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5 or Section 6; or     (c)   Other Defaults. The
Borrower shall fail to perform any other term, covenant or agreement (not
specified in subsection (a) or (b) above) contained herein or in any Transaction
Document to be performed or observed by the Borrower and such failure continues
for fifteen (15) days after notice thereof; or     (d)   Representations and
Warranties. Any representation or warranty made by or on behalf of the Borrower
or FreedomRoads in this Agreement or any other Transaction Document, or in any
report, certificate, financial statement, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan or any of the other Transaction Documents shall prove to have been
incorrect or false in any material respect upon the date when made or deemed to
have been made or repeated; or     (e)   Cross Payment Default and Cross
Acceleration. (A) The Borrower shall fail to make any payment when due (whether
by scheduled maturity, required prepayment, margin call, acceleration, demand or
otherwise but after giving effect to any applicable grace period) in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
notional or principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of equal to or more than the Threshold Amount including,
without limitation, the First Loan (“Material Financial Obligations”),
(B) FreedomRoads shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, margin call, acceleration, demand or otherwise
but after giving effect to any applicable grace period) in respect of any
Material Financial Obligation, which results in the acceleration of such
Material Financial Obligation prior to its stated maturity, or (C) any of the
Borrower or FreedomRoads shall fail to observe or perform any other agreement or
condition relating to any such Material Financial Obligation, or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, which results in the acceleration of such Material Financial
Obligation prior to its stated maturity; or     (f)   Insolvency Proceedings,
Etc. The Borrower or FreedomRoads institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors, or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for the Borrower or FreedomRoads for all or any material part of the
property of the Borrower or FreedomRoads; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of the Borrower or FreedomRoads and the appointment
continues undischarged or unstayed for sixty (60) calendar

12



--------------------------------------------------------------------------------



 



      days; or any proceeding under any Debtor Relief Law relating to such
Person or to all or any material part of the property of the Borrower or
FreedomRoads is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or     (g)   Inability to Pay Debts; Attachment.
(i) The Borrower or FreedomRoads becomes unable or admits in writing his or its
inability or fails generally to pay his or its respective debts as they become
due, or (ii) any writ or warrant of attachment or execution or similar process
is issued or levied against all or any material part of the property of the
Borrower or FreedomRoads and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or     (h)   Invalidity of Transaction
Documents. Any of the Transaction Documents shall be canceled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or with
the express prior written agreement, consent or approval of the Lender, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Transaction Documents shall be commenced by or on behalf of
the Borrower, or any Governmental Authority of competent jurisdiction shall make
a determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Transaction Documents is illegal, invalid or
unenforceable in accordance with the terms thereof; or the Borrower denies that
he has any further liability or obligation under any Transaction Document, or
purports to revoke, terminate or rescind any Transaction Document; or     (i)  
Lien Defects. Any Transaction Lien shall at any time fail to constitute a valid
and perfected Lien (or the equivalent thereof under applicable Laws) on all of
the Collateral purported to be subject thereto, securing the obligations
purported to be secured thereby, with the priority required by the Transaction
Documents, or the Borrower, FreedomRoads or any of their respective Affiliates
shall so assert in writing; or     (j)   Material Adverse Change, etc. Any event
shall occur which has had or is reasonably likely to have a Material Adverse
Effect; or     (k)   Criminal Proceedings. The Borrower shall be indicted for a
federal crime, a punishment for which could include the forfeiture of (i) any
assets of the Borrower which in the good faith judgment of the Lender could have
a Materially Adverse Effect on the business of the Borrower, or (ii) the
Collateral; or     (l)   Other Defaults. Any Event of Default (as defined in any
of the other Transaction Documents) shall occur and be continuing; or     (m)  
Certain Agreement. Any of the Exclusivity Agreement or the Trust Support
Agreement shall be amended, modified, waived, canceled, terminated, revoked or
rescinded without the express prior written agreement, consent or approval of
the Lender; or

13



--------------------------------------------------------------------------------



 



  (n)   Bank of America Credit Agreement. FreedomRoads, LLC or any of its
Affiliates shall fail to observe or perform any agreement or condition relating
to the Bank of America Credit Agreement, or any other event occurs, the effect
of which has resulted in the acceleration of the Indebtedness of FreedomRoads,
LLC or any of its Affiliates under the Bank of America Credit Agreement prior to
its stated maturity.

     Section 7.2 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Lender may take any or all of the following actions:

  (a)   declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other fees and other amounts owing
or payable hereunder or under any other Transaction Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and     (b)  
exercise all rights and remedies available to it under the Transaction Documents
or applicable Law.

8.   MISCELLANEOUS

     Section 8.1 Amendments, etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Borrower therefrom, shall
be effective unless in writing signed by the Lender and the Borrower, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
     Section 8.2 Notices and Other Communications. Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission and electronic mail)
and delivered to such numbers or addresses set forth below each party’s
signature hereto or as given from each party to the other in writing from time
to time; provided that electronic mail may be used only to distribute routine
communications, such as financial statements and other information as provided
in Sections 5.1 and 5.8. All notices and other communications shall be deemed to
be effective upon receipt. The Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.
     Section 8.3 No Waiver; Cumulative Remedies. No failure by the Lender to
exercise, and no delay by the Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 8.4 Expenses. The Borrower agrees to pay (a) all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and costs, which
attorneys may be employees of the Lender and the fees and costs of appraisers,
investment bankers or other experts retained by

14



--------------------------------------------------------------------------------



 



the Lender) incurred by the Lender in connection with the enforcement of or
preservation of rights under any of the Transaction Documents against the
Borrower or the administration thereof after the occurrence of a Default or
Event of Default and (b) all reasonable fees, expenses and disbursements of the
Lender incurred in connection with UCC searches or UCC filings. This Section 8.4
shall survive payment in full of the Obligations and termination of the
Commitment. Except as provided herein, all such amounts shall be payable within
ten (10) Business Days after demand therefor.
     Section 8.5 Indemnification. The Borrower agrees to indemnify and hold
harmless the Lender and its respective Affiliates, directors, officers,
employees, counsel, agents, attorneys-in-fact and each Person who controls the
Lender (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including reasonable legal
fees and expenses) of any kind or nature whatsoever arising out of or relating
to this Agreement or any of the other Transaction Documents or the transactions
contemplated hereby and thereby including, without limitation (a) any brokerage,
finders or similar fees asserted against any Person indemnified under this
Section 8.5 based upon any agreement, arrangement or action made or taken, or
alleged to have been made or taken, by the Borrower, (b) any condition of the
Collateral, (c) any actual or proposed use by the Borrower of the proceeds of
any of the Loan, (d) the Borrower entering into or performing this Agreement or
any of the other Transaction Documents to which he is a party, or (e) any actual
or alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Collateral; provided that
the Borrower shall not be liable for any of the foregoing to the extent the same
shall have resulted from the gross negligence or willful misconduct of any
Indemnitee. In litigation, or the preparation therefor, the Lender shall be
entitled to select a single nationally recognized law firm as its own counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of such counsel. If and to the extent that the
obligations of the Borrower under this Section 8.5 are unenforceable for any
reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable Law. The provisions of this Section 8.5 shall survive the payment in
full of the Obligations and termination of the Commitment.
     Section 8.6 Survival of Representations, Etc. All representations and
warranties made herein, in the Note, in any of the other Transaction Documents
or in any documents or other papers delivered by or on behalf of the Borrower
pursuant hereto or thereto shall be deemed to have been relied upon by the
Lender, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lender of any of the Loan, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Note or any of the other Transaction Documents
remains outstanding or the Lender has any obligation to make the Loan. The
indemnification obligations of the Borrower provided herein and the other
Transaction Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lender hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to the Lender at any time by or on behalf of the
Borrower pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by or on behalf of the
Borrower hereunder.

15



--------------------------------------------------------------------------------



 



     Section 8.7 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Lender, or the Lender exercises its right
of set-off, and such payment or the proceeds of such set-off or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred.
     Section 8.8 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of his rights or obligations hereunder
without the prior written consent of the Lender and (ii) the Lender may not
assign or otherwise transfer any of its rights or obligations hereunder except
(A) to any Affiliate of the Lender or any Person sponsored, administered or
managed by the Lender or any Affiliate thereof or any other Person (other than a
natural person) approved by the Borrower, (such approval not to be unreasonably
withheld or delayed) unless an Event of Default has occurred and is continuing,
in which event no such approval shall be required; or (B) by way of pledge or
assignment of a security interest in all or any portion of its rights under this
Agreement (including the Note) to secure obligations of the Lender (and any
other attempted assignment or transfer by any party hereto shall be null and
void).
     Section 8.9 No Third Party Beneficiary. Nothing in this Agreement, express
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     Section 8.10 Set-off. In addition to any rights and remedies of the Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, the Lender is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
or indebtedness or other obligation at any time owing by, the Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to the Lender hereunder or under any other Transaction Document, now or
hereafter existing, irrespective of whether or not the Lender shall have made
demand under this Agreement or any other Transaction Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit, indebtedness or obligation. The
Lender agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.
     Section 8.11 Counterparts; Integration. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement,
together with the other Transaction

16



--------------------------------------------------------------------------------



 



Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.
     Section 8.12 Survival. Notwithstanding any provision to the contrary,
(i) all representations and warranties made hereunder and in any other
Transaction Document or other document delivered pursuant hereto or thereto or
in connection herewith or therewith shall survive the execution and delivery
hereof and thereof and (ii) the provisions of Section 8.4 and 8.5 shall survive
any termination of this Agreement.
     Section 8.13 Severability. If any provision of this Agreement or the other
Transaction Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Transaction Documents shall not be affected or impaired
thereby and (ii) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 8.14 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     Section 8.15 Jurisdiction. The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court and each state court in the
City and County of New York for the purposes of all legal proceedings arising
out of or relating to any of the Transaction Documents or the transactions
contemplated thereby. The Borrower irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to the Borrower at his address set forth beneath his signature
hereto. The Borrower irrevocably waives, to the fullest extent permitted by law,
any objection which he may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
     Section 8.16 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING OUT OR RELATED TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 8.17 Confidentiality. Each party agrees to, and shall cause its
directors, officers, employees, agents, advisors and representatives to, hold
confidential and not use in any manner all information they may have or obtain
concerning such other party or any of its subsidiaries and their respective
assets, business, operations, financial performance or prospects, including, but
not limited to, information contained in the Schedules referred to in this
Agreement (other than the information (a) is already in such party’s possession,
provided that

17



--------------------------------------------------------------------------------



 



such information is not subject to another confidentiality agreement with or
other obligation of secrecy to any person, (b) is or becomes generally available
to the public other than as a result of a disclosure, directly or indirectly, by
such party, (c) has been independently developed by such party without violating
this Section 8.17 or (d) is or becomes available to such party on a
non-confidential basis from a source other than any of the parties hereto,
provided that such source is not known by such party to be bound by a
confidentiality agreement with or other obligation of secrecy to any person);
provided, however, that nothing herein shall prevent any party hereto from
disclosing such information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of any regulatory agency or authority
having jurisdiction over such party, (iii) to the extent required by law or
regulation or rule of any stock exchange, (iv) to the extent necessary in
connection with any suit, action or proceeding relating to this Agreement or the
exercise of any remedy hereunder, and (v) to such party’s its directors,
officers, employees, agents, advisors and representatives that need to know such
information and who agree to keep such information confidential on the terms set
forth in this Section 8.17 (it being understood and agreed that, in the case of
clause (i), (ii) or (iii), unless prohibited by law, regulation, or any
regulatory authority, to the extent not prohibited by applicable law, such party
shall notify the other parties hereto of the proposed disclosure as far in
advance of such disclosure as practicable and use reasonable efforts to ensure
that any information so disclosed is accorded confidential treatment, when and
if available).

9.   DEFINITIONS; CONSTRUCTION

     Except as otherwise set forth in the Exhibits or Appendices hereto, the
following terms, as used herein, have the following meanings:
          “Affiliate” means any other Person directly or indirectly controlling,
controlled by, or under common control with, that Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means (a) the possession, directly or indirectly, of the power to
vote ten percent (10%) or more of the stock, shares, voting trust certificates,
beneficial interest, partnership interests, member interests or other interests
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise,
or (b) the ownership of (i) a general partnership interest, (ii) a managing
member’s interest in a limited liability company or (iii) a limited partnership
interest or preferred stock (or other ownership interest) representing ten
percent (10%) or more of the outstanding limited partnership interests,
preferred stock or other ownership interests of such Person.
          “Agreement” has the meaning specified in Section 1.1.
          “Appropriate Accounting Principles” means (i) generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, or

18



--------------------------------------------------------------------------------



 



(ii) international accounting standards adopted by the International Accounting
Standards Committee that are applicable to the circumstances as of the date of
determination, consistently applied.
          “Bank of America Agreements” means (i) the Trust Support Agreement,
(ii) the Bank of America Credit Agreement and/or (iii) the Loan Documents (as
such term is defined in the Bank of America Credit Agreement), in each case, as
in effect on the Closing Date.
          “Bank of America Credit Agreement” means the Second Amended and
Restated Credit Agreement dated as of April 18, 2008 among FreedomRoads, LLC, as
borrower, Bank of America, N.A., as administrative agent, and the lenders and
other parties party thereto (after giving effect to any amendment, supplement,
restatement, waivers or forbearance as of or following the date hereof).
          “Borrower” shall have the meaning ascribed to such term in the
introductory paragraph hereof.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the State of New York and, if such day relates to the Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.
          “Cash Interest Payment Date” means each of the following dates:
April 30, 2009, July 31, 2009, October 30, 2009 and January 29, 2010.
          “Closing Date” means January 30, 2009.
          “Collateral” means the Collateral pledged by the Borrower to the
Lender pursuant to the Security Documents.
          “Collateral and Guarantee Requirement” means the requirement that:
(i) all documents and instruments required by applicable Laws or reasonably
requested by the Lender to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect or record such
Liens to the extent, and with the priority, required by any Security Document,
shall have been filed, registered or recorded or delivered to the Lender for
filing, registration or recording;
(i) the Borrower shall have obtained all consents and approvals required to be
obtained by him in connection with the execution and delivery of all Security
Documents to which he is a party, the performance of his obligations thereunder
and the granting and enforcing of the Liens granted by him thereunder; and
(ii) the Borrower shall have taken all other action required under the Security
Documents to perfect, register and/or record the Liens granted by him
thereunder.

19



--------------------------------------------------------------------------------



 



          “Commitment” means the obligation of the Lender to make the Loan under
this Agreement in an aggregate principal amount not to exceed $10,000,000, in
accordance with the terms of this Agreement.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
if applicable, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means, at any time, an interest rate equal to the Loan
Interest Rate plus 2% per annum, to the fullest extent permitted by applicable
Laws.
          “Dollar” and “$” mean lawful money of the United States.
          “Equity Interests” means, collectively, (i) any and all of the direct
and indirect legal, equitable and beneficial ownership interests of the Borrower
in FreedomRoads and its successors and (ii) any and all of the direct, legal
ownership interests of the Borrower in any subsidiary of FreedomRoads and any of
their respective successors.
          “Event of Default” has the meaning specified in Section 7.1.
          “First Credit Agreement” means that certain Credit Agreement, dated as
of January 15, 2009, by and between the Borrower and the Lender (as amended,
restated, supplemented or otherwise modified from time to time).
          “First Loan” means the “Loan” as defined in the First Credit
Agreement.
          “First Transaction Documents” shall mean the “Transaction Documents”
as defined in the First Credit Agreement.
          “Flow Through Entity” shall mean an entity that is treated as a
partnership not taxable as a corporation, a grantor trust or a disregarded
entity for U.S. federal income tax purposes or subject to treatment on a
comparable basis for purposes of state, local or foreign tax law.
          “FreedomRoads” means FreedomRoads Holding Company LLC, a Minnesota
limited liability company.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court,

20



--------------------------------------------------------------------------------



 



administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
          “Guarantee” means, as to any Person, (i) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness, Contractual Obligations or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (A) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, Contractual Obligations or other
obligation, (B) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness, Contractual
Obligations or other obligation of the payment or performance of such
Indebtedness, Contractual Obligations or other obligation, (C) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness, Contractual Obligations or other
obligation, or (D) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness, Contractual Obligations or other
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (ii) any Lien on any
assets of such Person securing any Indebtedness, Contractual Obligations or
other obligation of any other Person, whether or not such Indebtedness,
Contractual Obligations or other obligation is assumed by such Person. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Appropriate Accounting Principles: (i) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (ii) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and personal mortgages), (iv) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, (v) capital leases, (vi) all commitments of
such Person to make an Investment in another Person, (vii) all obligations of
such Person to post margin or collateral (however characterized) under any prime
brokerage, securities account, options or similar agreements, and (viii) all
Guarantees of such Person in respect of any of the foregoing. For all purposes
hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

21



--------------------------------------------------------------------------------



 



          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (i) the purchase
or other acquisition of capital stock or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (iii) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lender” shall have the meaning ascribed to such term in the
introductory paragraph hereof.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any holdback or flawed asset arrangement,
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).
          “Loan” has the meaning specified in Section 2.1.
          “Loan Interest Rate” has the meaning specified in Section 2.2(a).
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, properties, assets, liabilities
(actual or contingent), or financial condition of the Borrower; (b) a material
impairment of the ability of the Borrower to perform the Borrower’s obligations
under any Transaction Document to which the Borrower is a party; or (c) a
material adverse effect upon the Collateral in the aggregate (whether or not
resulting in an obligation to prepay Loans pursuant to Section 2.4) or upon the
legality, validity, binding effect or enforceability against the Borrower of any
Transaction Document to which the Borrower is a party.
          “Material Financial Obligation” shall have the meaning set forth in
Section 7.1(e).
          “Maturity Date” means January 29, 2010, or if such day is not a
Business Day, the next preceding Business Day.
          “Maximum Rate” shall have the meaning set forth in Section 2.10.
          “Note” has the meaning specified in Section 2.5.

22



--------------------------------------------------------------------------------



 



          “Obligations” means all debts, liabilities, obligations, covenants and
duties of the Borrower arising under any Transaction Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including the
Post-Petition Interest.
          “Organizational Documents” means, (i) with respect to any corporation
or company, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed, if applicable, in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
          “Permitted Indebtedness” shall mean Indebtedness permitted pursuant to
Section 6.1.
          “Permitted Liens” means liens, security interests and other
encumbrances permitted by Section 6.2.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Post-Petition Interest” means any interest that accrues after the
commencement of any case, proceeding or other action under a Debtor Relief Law,
whether or not such interest is allowed or allowable as a claim in any such
proceeding.
          “Security Documents” means, collectively, (i) a guaranty by
FreedomRoads in the form attached hereto as Exhibit C, and (ii) a pledge
agreement made by the Borrower in respect of all Equity Interests held by the
Borrower in the form attached hereto as Exhibit D, and (iii) all other
instruments or agreements executed pursuant to the foregoing, including, without
limitation, UCC-1 financing statements executed and delivered or filed in
connection therewith.
          “Tax Distributions” means with respect to each tax year or portion
thereof that the FreedomRoads qualifies as a Flow Through Entity, the
distributions by FreedomRoads to the Borrower in an amount not to exceed the
amount that FreedomRoads would have been required to pay in respect of federal,
state or local Taxes (as the case may be) in respect of such year if
FreedomRoads and its Subsidiaries paid such taxes directly as a stand-alone
taxpayer (or stand-alone group).
          “Threshold Amount” means, in the case of the Borrower, $10,000,000,
and, in the case of FreedomRoads, $10,000,000.
          “Transaction Documents” means this Agreement, the Security Documents
and each other agreement, if any, executed pursuant to or in connection with the
foregoing.

23



--------------------------------------------------------------------------------



 



          “Transaction Liens” means the Liens on Collateral granted by the
Borrower under the Security Documents.
          “Trust Support Agreement” means that certain letter agreement dated as
of December 15, 2008 between the Trust and FreedomRoads, as in effect on the
Closing Date.
[Remainder of page left intentionally blank]

24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as the date first written above.
BORROWER:

     
/s/ Stephen Adams
 
   
Name: Stephen Adams
     
Address for Notices:
   
 
   
/s/ Stephen Adams
 
   
Name: Stephen Adams Living Trust
     
Address for Notices:
   

25



--------------------------------------------------------------------------------



 



LENDER:
THOR INDUSTRIES, INC.

         
By:
  /s/ Peter Busch Orthwein
 
        Name: Peter Busch Orthwein     Title: Vice Chairman    

26